Citation Nr: 1619814	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE
 
Entitlement to service connection for a thoracic spine disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
A. Roggenkamp, Associate Counsel
 
 
INTRODUCTION
 

The Veteran had active service from October 1952 to October 1955.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  It was certified to the Board by the RO in Columbia, South Carolina.  The issue was remanded in January 2013, November 2013, and August 2015 for further development.
 
The Veteran testified at a videoconference hearing in October 2012.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The Veterans Law Judge who conducted the October 2012 hearing has since retired, and while the Veteran initially requested that a new hearing be conducted, he essentially withdrew his request in a May 2015 statement.
 
The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 

REMAND
 
Regrettably, this case must be remanded in order to ensure a full and fair review of the Veteran's claim.
 
In response to the Board's August 2015 remand, the Veteran underwent a VA examination in December 2015.  Unfortunately, the examiner's opinion is inadequate; the opinion cites only a lack of complaints in the service treatment records as evidence that the Veteran's back condition is less likely than not related to service.  A more detailed rationale which specifically  considers in writing the Veteran's lay assertions and his medical records since service, is necessary in order to adequately assess the claim.   Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. The RO must provide the Veteran's claims file to the examiner who completed the December 2015 examination or, if the examiner is unavailable, to a new examiner who is qualified to address the etiology of any diagnosed thoracic spine disorder.  A new examination is only required if deemed necessary by the examiner.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND, must be provided to the examiner for review.  The examination report should reflect such a review was accomplished. Any clinically indicated testing and/or consultations must be performed. Following a review of the entire claims file, to include all VBMS and Virtual VA records, the examiner is to opine as to whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed thoracic disability had its onset or is otherwise etiologically related to the Veteran's active service.  In offering this opinion, the examiner must consider and address the Veteran's contentions of an in-service bus accident as well as documented complaints of back pain while in service.

The  physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific thoracic spine disorder since service, he is competent to state that he has had problems with his upper back since active duty. The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If the examiner finds reason not to believe any statement offered by the Veteran he/she should so state in writing and explain why.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale for all opinions must be provided, including a discussion of the medical principles that led to any conclusion offered.
 
2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

